Case 3:17-cv-02183-MEM Document 61 Filed 08/19/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183-MEM

 

MOTION TO COMPEL ORAL DEPOSITIONS

NOW COMES, the Plaintiff, Robert Stoud, by and through his counsel, and

in support of this motion, avers as follows:

1. On July 23, 2020, the undersigned contacted defense counsel via email
regarding a complaint filed by Michael Giangrieco, Esquire against
Susquehanna County in which allegations were made that are relevant to
this matter. See the email attached hereto and incorporated herein as
Exhibit A.

2. Within that same email, the undersigned requested additional discovery
take place limited to Attorney Giangrieco’s allegations and sought
defense counsel’s concurrence to the same. In said email, the
undersigned indicated they he would be “open to discuss any limitations

or concerns” defense counsel may have.

 
Case 3:17-cv-02183-MEM Document 61 Filed 08/19/20 Page 2 of 5

. A formal motion was drafted in accordance with the proposal sent via
email in Exhibit A.

. On July 24, 2020, the undersigned had a phone conversation with defense
counsel who concurred in the motion and did not indicate any limitations
or concerns. A copy of that motion is attached hereto and incorporated
herein as Exhibit B.

. The aforesaid motion (Doc. 59) was served upon defense counsel via the
ECF system and Your Honor signed an Order (Doc. 60) permitting
additional discovery on July 27, 2020. A copy of said Order is attached
hereto and incorporated herein as Exhibit C.

. At no point after defense counsel was served with both the motion and
the Order was any objection to the same raised.

. On August 12, 2020, the undersigned emailed defense counsel in order to
schedule mutually agreeable dates to conduct the depositions. A copy of
that email is attached hereto and incorporated herein as Exhibit D.

. In response, on August 13, 2020, defense counsel asserted attorney-client
privilege in order to stall the scheduling of any depositions. A copy of
defense counsel’s letter is attached hereto as Exhibit E.

. On August 14, 2020, the undersigned informed defense counsel that the

questions to be asked in the depositions would not be covered by any

 
Case 3:17-cv-02183-MEM Document 61 Filed 08/19/20 Page 3 of 5

privilege. Questions would only pertain to the very limited allegations
contained in Attorney Giangrieco’s complaint and the deponents’ own
knowledge of matters related to Griangrieco’s complaint.

10.On that same day, defense counsel wrote the undersigned and indicated
that he will not allow “Commissioner Hall or Commissioner Arnold, or
any County employee, to be deposed.” A copy of defense counsel’s
August 14, 2020 letter is attached hereto and incorporated herein as
Exhibit F.

11.On August 16, 2020, the undersigned assured defense counsel that
questions delving into privileged areas would not be asked and requested
defense counsel to reconsider his position and to produce the witnesses as
requested. Defense counsel was given until the end of the business day
on August 18, 2020 to respond or otherwise the instant motion would be
filed. A copy of that email is attached hereto and incorporated herein as
Exhibit G.

12.Defense counsel did not respond to the August 16, 2020 email.

WHEREFORE, the undersigned respectfully request that this Honorable

Court grant the Motion to Compel Oral Depositions.
Case 3:17-cv-02183-MEM Document 61 Filed 08/19/20 Page 4 of 5

Date: August 19, 2020

Respectfully Submitted:

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
Bar LD. # PA 49625

gemk@mkpvlaw.com

/s/ Christopher J. Szewezyk, Esquire
Bar I.D. # PA 306689
cjs@mkpvlaw.com

Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

P: (570) 348-0776

F: (570) 348-2755
Case 3:17-cv-02183-MEM Document 61 Filed 08/19/20 Page 5of5 |

 

CERTIFICATE OF SERVICE

L, Gerard M. Karam, Esquire, hereby certify that I have served a true and
correct copy of the foregoing document via electronic service/ECF system on the

19th day of August, 2020.

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
